DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane (WO 2017093252 A1).
With regards to claims 24 and 36, Aliane discloses a thermal pattern sensor, comprising several pixels 102 [0010]  located on a substrate 104, each pixel comprising a pyroelectric capacitor [0010], the pyroelectric capacitor comprising a layer made of a pyroelectric material 112 located between a first electrically conducting electrode 116 and a second electrically conducting electrode 106, wherein particles made of a first material at least partially fill the layer of pyroelectric material [0016], the first material being electrically insulating and having pyroelectric properties, and wherein 
With regards to claims 25-33, Aliane discloses wherein the first and second materials may be the same [0058-0067], but does not teach the claimed materials although they were generally known in the art. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Aliane with the claimed materials in order to provide a desired characteristic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regards to claim 34, Aliane does not teach the claimed thickness. However, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Aliane with the claimed thickness in order to reduce thermal mass, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
With regards to claim 35, Aliane discloses the claimed material [0012-0013].

Allowable Subject Matter
Claims 37-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach the specific sequence of steps as claimed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884